Citation Nr: 1211359	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-39 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for exercise induced asthma.

2.  Entitlement to service connection for a cervical spine disorder (claimed as neck condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held in December 2011.  A transcript of this hearing is associated with the claims folder.  

An appealed issue of entitlement to service connection for a left knee disorder was granted via a March 2011 rating that granted service connection for a left iliotibial band syndrome.  This issue is resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

A review of the electronic folder discloses no evidence pertinent to this matter.

The issue of entitlement to service connection for a cervical spine disorder addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

In December 2011, prior to the promulgation of a decision in the appeal of the matter of entitlement to service connection for exercise induced asthma, the veteran withdrew her appeal of this issue.


CONCLUSION OF LAW

The criteria for withdrawal of Substantive Appeal of the issue of entitlement to service connection for exercise induced asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

In May 2009, the Veteran timely filed a notice of disagreement (NOD) with a November 2008 RO rating decision, which, in part, denied service connection for exercise induced asthma.  Following the NOD, the RO issued a statement of the case (SOC) in September 2009 which adjudicated this matter.  The Veteran timely filed a substantive appeal (VA Form I-9) as to this issue, in October 2009.  38 C.F.R. §  20.302.

Thereafter, at her December 2011 Travel Board hearing, the Veteran and her representative both expressed that she wished to withdraw the issue of entitlement to service connection to asthma from appeal.  Transcript page 2.  The Veteran also submitted a written and signed statement dated at the same time, which in pertinent part, stated that she wished to withdraw the appeal in the matter of entitlement to service connection for asthma.  

She has thus withdrawn her appeal of the denial of entitlement to service connection for exercise induced asthma.  Hence, there are no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review this issue.  This issue is therefore, dismissed.


ORDER

The appeal of the claim for entitlement to service connection for exercise induced asthma is dismissed.


REMAND

With regard to the remaining issue of entitlement to service connection for a cervical spine disorder, further development is necessary.  The Board notes that there is record of the Veteran having been treated in service for cervical spine problems, with a June 2003 radiology worksheet reporting a history of cervical pain radiating into the right upper extremity, with history of trauma at Marine martial arts training.  The November 2005 report of medical history prior to separation also noted a history of severe cervical strain after Marine Martial Arts training in June 2003, with constant right C5 radiculopathy.  A history of minimal improvement to physical therapy was reported.  Elsewhere the records documented problems with the mid to low back, without mention of cervical spine problems.

The Veteran has submitted favorable medical opinions from her treating chiropractor dated in February 2009 and July 2011.  The chiropractor cites treating her since February 2007 for symptoms of neck pain, with a history of injury during a martial arts class in service in approximately 2004.  In the February 2009 letter, the chiropractor noted having reviewed pertinent medical records of treatment, including a history of being diagnosed with radiculopathy.  The chiropractor in both letters from February 2009 and July 2011 stated that the Veteran's symptoms of right sided neck pain, extending into the shoulder blade and upper back, are due to the cervical injury, described as a hyperflexion injury she sustained in 2004.  

At the Travel Board hearing the Veteran described treatment with her chiropractor and the favorable opinion.  It was conceded that no other tests were undertaken other than X-rays.  She reported symptoms that continued to include musculoskeletal pain and stiffness, as well as neurological symptoms such as numbness and tingling down to the fingers of the right hand.  It was noted that she has never had a formal VA examination to specifically address her cervical spine symptoms.

While there is favorable medical evidence of record, the Board finds that the opinion rendered by a chiropractor is not sufficient for the purposes of establishing a clear diagnosis of her claimed cervical spine disorder.  Given the reported musculoskeletal and neurological complaints and the findings noted above, an examination by the appropriate specialists is in order to identify the nature and likely etiology of the claimed disorder.  

Prior to any examination, VA should enlist the aid of the Veteran in obtaining for the record copies of any outstanding records of pertinent VA or private medical treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who may possess additional records referable to diagnoses and/or treatment for her claimed cervical spine disorder.  After securing the necessary release(s), the AOJ should obtain any available records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and her representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records. 38 C.F.R. § 3.159 (2011). 

2.  After completion of the above, the Veteran should be scheduled for VA spine and neurological disorders examination(s) to determine the nature and likely etiology of her claimed cervical spine disorder(s).  All indicated tests and studies should be undertaken, to include X-rays, MRI or EMG tests if deemed appropriate.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file, it is requested that the examiner provide explicit responses to the following questions. 

Does the Veteran have any current, chronic disability of her cervical spine?  

If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service? 

Each opinion should contain comprehensive rationale based on sound medical principles and facts. 

3.  Following completion of the above development, the AOJ should consider all of the evidence of records and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


